           Case 2:16-cv-02627-DDC Document 51 Filed 06/03/19 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF KANSAS

----------------------------------------------------------------------- x

JOHN DOE A.L.,
                                                                            16-cv-2627 (CM) (TJJ)
                                                            Plaintiff,

                              -against-

UNITED STATES OF AMERICA, and
MARK E. WISNER,
                                                         Defendants.

----------------------------------------------------------------------- x


                  UNITED STATES’ MOTION FOR SUMMARY JUDGMENT

        Defendant, the United States of America, by and through its undersigned attorneys, hereby
moves for summary judgment, pursuant to Federal Rule of Civil Procedure 56, for the reasons set
forth in its Memorandum of Law in Support of its Motion for Summary Judgment, and the
documents annexed thereto.

                                                              Respectfully submitted,

                                                              JOSEPH H. HUNT
                                                              Assistant Attorney General, Civil Division

                                                              JAMES G. TOUHEY, Jr.
                                                              Director, Torts Branch

                                                              ROGER D. EINERSON
                                                              Deputy Director, Torts Branch

                                                              s/ Sarah E. Haston
                                                              _______________________________
                                                              SARAH E. HASTON
                                                              Counsel for Defendant United States
                                                              Trial Attorney
                                                              United States Department of Justice
                                                              Civil Division, Torts Branch
                                                              P.O. Box 888
                                                              Washington, D.C. 20044-0888
                                                              Tel. / Fax: (202) 616-4233 / 5200
                                                              Sarah.E.Haston@usdoj.gov
         Case 2:16-cv-02627-DDC Document 51 Filed 06/03/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 3, 2019, the foregoing was electronically filed with the clerk

of the court by using CM/ECF system which will send a notice of electronic filing to the

following:

               J’Nan C. Kimak
               jck@hfmlegal.com

               Daniel A. Thomas
               dat@hfmlegal.com

               Nichelle L. Oxley
               nlo@hfmlegal.com

               Attorneys for Plaintiff


       I further certify that on this date the foregoing document and the notice of electronic

filing were mailed by first-class mail to the following non-ECF participants:

               Mark E. Wisner
               Defendant Pro Se
               KDOC # 0117741
               P.O. Box 546
               Norton, Kansas 67654-0546

                                                     s/ Sarah E. Haston
                                                     ______________________
                                                     SARAH E. HASTON
                                                     Counsel for Defendant United States
